By the Court, Johnson, J.
The commission was properly issued under the stipulation, and none of the objections taken to the manner of its execution are valid. The names of the commissioners were subscribed to each sheet of the depositions taken by them, and the exhibit was duly certified in the general certificate.
Several objections were taken on the motion for a nonsuit, to *237the demand and notice of non-payment of the draft or note. But as there was no recovery upon the draft, but only under the money counts in the declaration, for money lent and advanced to the defendant, these questions are not material here, upon a case.
If the justice who held the circuit was right in his view of the case, the recovery of the money advanced by the plaintiffs to the defendant was proper. There could be no recovery upon the instrument, and no demand or notice of any kind was necessary. If his view was erroneous, a new trial must be granted, of course. The paper negotiated by the defendant to the plaintiffs, upon which the money was advanced, was a time draft issued by the Farmers’ Bank of Seneca County, an incorporated banking institution, payable three months after date, to the order of the defendant. The defendant’s counsel, upon the trial insisted, and the judge held, that this paper was issued by the bank without authority and was void, and that no recovery could be had upon it. This position was clearly right. The statute forbids such paper to be issued, and it was utterly fraudulent and void, No person, by any act, could give validity or vitality to it as commercial paper, anywhere. And so are all the cases. (Leavitt, receiver, v. Blatchford and others, 5 Barb. Sup. C. R. 9. Affirmed in court of appeals, 3 Comst. 19.) So far the judge ruled as requested by the defendant’s counsel. But the justice went farther, and instructed the jury that as this paper was made void by an act of our "state legislature, of which the plaintiffs being non-residents of the state, were not bound to take or supposed to have notice, and as they had in good faith advanced to the defendant the money upon it, they were entitled to recover the money thus advanced. To this part of the charge the defendant’s counsel excepted. In this I think the learned justice was entirely correct. The defendant was a resident of this state, and chargeable with a knowledge of all legislative enactments here. The law imputes to him knowledge that this paper, negotiated by him, was utterly void and worthless—no better than mere blank paper. The money was then advanced and paid to him without consideration. It was advanced in *238Ohio, and the plaintiffs are a corporate body of that state. They are not presumed to have notice of our statutes. The statutes of our state are only brought to the notice of courts and citizens of that state by proof. Had it been shown that the plaintiffs, or the officers of the bank:, had actual knowledge of the statute in question, they might, notwithstanding their non-residence, be placed upon the footing of persons mutually dealing in illegal transactions. But there is no such question here. It is not pretended that officers of the bank had any knowledge in fact of our statute. The cause was evidently tried upon the assumption that the money was advanced upon the draft, in good faith, by the plaintiffs, supposing it to be good. No question of that kind was raised at the trial.
The plaintiffs then stand in precisely the same situation as though the money had been paid by them under a mistake as to material facts. Ignorance of the law of a foreign government is ignorance of fact—and in this respect the statute laws of the other states of this union are foreign laws. (Haven v. Foster, 9 Pick. 112. Norton v. Marden, 3 Shepley, 45.) And this proceeds upon the principle that foreign laws are matters to be proved, like other facts, before even courts can notice them.
It is an elementary principle that money paid under a mistake of material facts, where the party paying derives no benefit from it, may be recovered back.
New trial denied.